Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodsky et al (US Pub. No. 2012/0063596).
Regarding claim 1, Brodsky et al teaches a quantum key generation system comprising a photon generator (202), a photon pathway (251), a channel switch (204), and a photon detector unit (206), as shown on Fig. 2, wherein: 
the photon pathway (251) optically couples the photon generator (202) and the channel switch (204); 
the channel switch (204) is disposed between and optically coupled to the photon pathway and the photon detector unit (206); 
the photon detector unit comprises a plurality of photon detectors (206, 208) and a plurality of detector unit sub-channels (253, 255) (on paragraph [0021], applicant’s specification as originally filed, states “…the plurality of detector unit sub-channels 142 may comprise an optical waveguide, such as an optical fiber comprising a core and a cladding surrounding the core, a planar waveguide, or the like.”; optical waveguides are considered as sub-channels); 

the channel switch is actuatable between a plurality of optical engagement positions (the engagement positions are coupled to outputs 234A, 234B…234H); and
each optical engagement position of the channel switch optically couples the photon pathway with a photon detector of the plurality of photon detectors (each of the engagement position outputs 234A and 234B of the switch is coupled with a photon detector (206 and 208) of the plurality of photon detectors).
	Regarding claim 2, wherein each photon detector of the photon detector unit is structurally configured to receive quantum bit information of a photon pulse output by the photon generator (see paragraph [0024]; “… SPD-1 206 and SPD-2 208 each detect a photon …”).
	Regarding claim 3, wherein at least one of the plurality of photon detectors of the photon detector unit comprises a single-photon detector (see paragraph [0023]; “…single -photon detector 1 (SPD-1) 206.”).
	Regarding claims 4 and 16, wherein the single-photon detector comprises a superconducting nanowire single-photon detector, a carbon nanowire detector, an avalanche photodiode detector, or a low dark count photodiode (see paragraph [0035]; “Single -photon detectors for wavelengths used in optical telecommunications are typically based on an avalanche photodiode (APD) operated in a counter mode.”).


	Regarding claim 6, as shown on Fig. 2, each of the plurality of detector unit sub-channels (253 and 255) comprise the same optical length.
Regarding claim 10, shown on Fig. 2, Brodsky et al teaches that the channel switch comprises an optical switch.
Regarding claim 11, Brodsky et al teaches a method of communicating information, the method, comprising: 
generating a photon pulse sequence comprising a plurality of photon pulses using a photon generator (202 shown on Fig. 2), wherein: 
the photon generator is optically coupled to a channel switch (204) by a photon pathway (251); 
the channel switch is disposed between and optically coupled to the photon pathway and a photon detector unit (206), the photon detector unit comprising a plurality of photon detectors (206, 208) and a plurality of detector unit sub-channels (253, 255); 
each detector unit sub-channel (253 and 255) of the plurality of detector unit sub-channels optically couples the channel switch (204) with an individual photon detector (206 and 208) of the plurality of photon detectors; 
the channel switch is actuatable between a plurality of optical engagement positions (the engagement positions are coupled to outputs 234A, 234B…234H); and

switching the optical engagement position of the channel switch such that temporally adjacent photon pulses of the photon pulse sequence are output into different detector unit sub-channels of the plurality of detector unit sub-channels (see Fig. 6, the adjacent channels are shown as A and B such as 621A and 621B; see also paragraph [0034], “…one channel … is directed to output port A 234A, and the other channel … is directed to output port B 234B…”).
Regarding claim 12, wherein the plurality of photon pulses each comprise quantum bit information and temporally adjacent photon pulses of the photon pulse sequence are output into different detector unit sub-channels such that the quantum bit information of the temporally adjacent photon pulses are received by different photon detectors of the plurality of photon detectors (each of the engagement position outputs 234A and 234B of the switch is coupled with a photon detector (206 and 208) of the plurality of photon detectors; see also Fig. 6, the adjacent channels are shown as A and B such as 621A and 621B; see also paragraph [0034], “…one channel … is directed to output port A 234A, and the other channel … is directed to output port B 234B…”).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky et al (US Pub. No. 2012/0063596) in view of Gray et al (US Pub. No. 2017/0163415).
Regarding claim 7, Brodsky et al teaches photon detector unit, as discussed above, coupled to memory (see Fig. 11 and paragraph [0060]) and differs from the claimed invention in that Brodsky et al does not specifically teach that the memories are a plurality of quantum memories.  Gray et al teaches quantum communication, shown on Fig. 1, comprising plurality of quantum memories (145) (see also paragraph [0017]; “…two quantum memories 145 and two entanglement detectors 172.”).  Since the use of quantum memories in quantum communication system is well known, therefore, it would have been obvious to an artisan of ordinary skill in the art to replace the memories in the quantum communication system of Brodsky et al with quantum memories, as taught by Gray et al, because this would amount to a simple substitution of one known element (memories) for another (quantum memories) performing the same function of storing information and the results of the substitution would have been predictable.
Regarding claim 13, Brodsky et al teaches quantum communication, as discussed above, and differs from the claimed invention in that Brodsky et al does not specifically teach the quantum bit information comprises a linear polarization, a circular polarization, elliptical polarization, translational momentum, orbital angular momentum, phase, or a combination thereof.  Gray et al teaches quantum communication wherein phase information is used (see paragraph [0083; “…each quantum and/or classical photon signal comprises different polarization states. For example, the one or more optical multiplexers 502 may polarization multiplex the classical photon signals using a coherent modulation format, for example, a modulation format that uses the phase information of the photon signal (e.g., the classical photon signal) in the modulation process…”]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the photon signal of Brodsky et al by including quantum information such as phase, as taught by Gray et al in order to increase signal to noise ratio.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brodsky et al (US Pub. No. 2012/0063596) in view of Kaczmarek et al (US Patent No. 10,600,482).
Regarding claim 8, Brodsky et al teaches photon detector unit, as discussed above, coupled to memory (see Fig. 11 and paragraph [0060]) and differs from the claimed invention in that Brodsky et al does not specifically teach wherein each quantum memory of the plurality of quantum memories is structurally configured to, upon receipt of a photon pulse, absorb the photon pulse thereby exciting an atomic ensemble state of the quantum memory from a first energy state into a second energy state and, upon return of the atomic ensemble state of the quantum memory to the first energy state, release a photon pulse comprising the quantum bit information of the received photon pulse.  Kaczmarek et al teaches quantum memory device wherein each quantum memory of the plurality of quantum memories is structurally configured to, upon receipt of a photon pulse, absorb the photon pulse thereby exciting an atomic ensemble state of the quantum memory from a first energy state into a second energy state and, upon return of the atomic ensemble state of the quantum memory to the first energy state, release a photon pulse comprising the quantum bit information of the received photon pulse (see col. 3, line 66-col. 24, line 8; col. 25, lines 3-27).  Since the use of quantum memories with such structure in quantum communication system is well known, therefore, it would have been obvious to an artisan of ordinary skill in the art to replace the memories in the quantum communication system of Brodsky et al with quantum memories, as taught by Kaczmarek et al, because this would amount to a simple substitution of one known element (memories) for another (quantum memories) performing the same function of storing information and the results of the substitution would have been predictable.

Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, Brodsky et al teaches a method of communicating information, the method, comprising: 
generating a photon pulse sequence comprising a plurality of photon pulses using a photon generator (202 shown on Fig. 2), wherein:
the photon generator is optically coupled to a channel switch (204) by a photon pathway (251);
the channel switch is disposed between and optically coupled to the photon pathway and a photon detector unit (206), the photon detector unit comprising a plurality of photon detectors (206, 208) and a plurality of detector unit sub-channels (253, 255); 
each detector unit sub-channel (253 and 255) of the plurality of detector unit sub-channels optically couples the channel switch (204) with an individual photon detector (206 and 208) of the plurality of photon detectors; 
the channel switch is actuatable between a plurality of optical engagement positions (the engagement positions are coupled to outputs 234A, 234B…234H); and
each optical engagement position of the channel switch optically couples the photon pathway with a photon detector of the plurality of photon detectors (each of the engagement position outputs 234A and 234B of the switch is coupled with a photon detector (206 and 208) of the plurality of photon detectors).
Gray et al (US Pub. No. 2017/0163415) teaches quantum communication, shown on Fig. 1, comprising plurality of quantum memories (145) (see also paragraph [0017]; “…two quantum memories 145 and two entanglement detectors 172.”).
	However, none of the prior art cited alone or in combination provides the motivation to teach:
the photon pulse sequence comprises a plurality of photon pulse sub-sequences each comprising a plurality of photon pulses, the plurality of photon pulses each comprising quantum bit information; and
the channel switch is positioned in optical engagement with a first detector unit sub-channel such that a first photon pulse sub-sequence comprising a first plurality of photon pulses each having a pulse sequence period is absorbed by a first quantum memory and the quantum bit information of each of the first plurality of photon pulses is thereafter released by the first quantum memory at a quantum memory period and received by a first photon detector; and
switching the channel switch into optical engagement with a second detector unit sub-channel such that a second photon pulse sub-sequence comprising a second plurality of photons pulses having the pulse sequence period is absorbed by a second quantum memory and the quantum bit information of each of the second plurality of photon pulses is thereafter released by the second quantum memory at the quantum memory period and received by a second photon detector, wherein the quantum memory period is longer than the pulse sequence period.

Claims 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yuan (US Patent No. 8,238,556) is cited to show quantum communication system.
Wabnig et al (US Pub. No. 2015/0249537) is cited to show quantum key distribution.
Li et al (US Pub. No. 2020/0007242) is cited quantum communication systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637